United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3337
                                   ___________

John M. Davis,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI - Forrest   *
City,                                 * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: January 21, 2010
                                Filed: January 27, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate John M. Davis appeals the district court’s1 dismissal of his
petition for a writ of habeas corpus, filed under 28 U.S.C. § 2241. Upon de novo
review, see Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003), we conclude that
habeas relief was properly denied. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________


      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).